UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6405



RAYMOND EDWARD JAMES,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-85-12-01-BR)


Submitted:   July 10, 2003                 Decided:    July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward James, Appellant Pro Se. Frank DeArmon Whitney,
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond    Edward      James    appeals   the   district     court’s   order

denying relief on his motion filed under former Rule 35(a) of the

Federal    Rules     of   Criminal    Procedure,     applicable     to   offenses

committed before November 1, 1987. We have reviewed the record and

the district court’s opinion and find that the district court

lacked jurisdiction to entertain the motion.               We therefore affirm

the denial of relief on that ground.

     In his Rule 35(a) motion, James asserted that the district

court    did   not   make    specific    findings     as   to    the   amount   of

restitution within ninety days and improperly delegated the timing

and amount of restitution payments to the probation officer.

James’ challenge to the restitution order is to a sentence imposed

in an illegal manner—not to an illegal sentence.                See, e.g., Hill

v. United States, 368 U.S. 424, 430 & n.9 (1962).               Therefore, James

had 120 days from the time the sentence was imposed to file his

Rule 35 motion.      See Fed. R. Crim. P. 35(a) (applicable to offenses

committed prior to Nov. 1, 1987).               The 120-day time limit is

jurisdictional.       United States v. Pavlico, 961 F.2d 440, 443 (4th

Cir. 1992) (citing United States v. Addonizio, 442 U.S. 178, 189

(1979)).

     James’ sentence was imposed in May 1985.1             Because James’ Rule

35(a) motion was not filed until November 21, 2002, well beyond the


     1
         The other triggering events in Rule 35(a) do not apply here.

                                        2
120-day limit, the district court did not have jurisdiction to

entertain the motion. Id. Even if the 120-day period was calculated

from March 3, 1995 (the date on which this Court decided United

States v. Johnson, 48 F.3d 806 (4th Cir. 1995), and on which the

delegation claim became available to James), his November 2002

motion still was untimely.    See Pavlico, 961 F.2d at 443.     We

therefore affirm the district court’s denial of relief on the

ground that the Rule 35 motion was untimely filed and the district

court therefore lacked jurisdiction to entertain it.2   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     2
       Construing the Rule 35 motion as one filed under 28 U.S.C.
§ 2255 (2000) does not save the action. Before James may file a
successive § 2255 motion in the district court, he must obtain
authorization from this court under 28 U.S.C. § 2244 (2000).


                                3